 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   NICOLE G. ALVAREZ-HERRERA,                     Case No. 1:19-cv-00243-SAB

11                  Plaintiff,                      ORDER RE STIPULATION FOR AWARD OF
                                                    ATTORNEY FEES
12           v.
                                                    (ECF No. 23)
13   COMMISSIONER OF SOCIAL
     SECURITY,
14
                    Defendant.
15

16          Nicole G. Alvarez-Herrera (“Plaintiff”) filed the complaint in this action on February 20,

17 2019. (ECF No. 1.) On January 31, 2020, the Court granted Plaintiff’s social security appeal

18 and remanded the action for further proceedings. (ECF No. 21.) On March 24, 2020, the parties

19 filed a stipulation for the award of attorney fees in the amount of $5,613.59 pursuant to the Equal
20 Access to Justice Act (“EAJA”), without prejudice to the rights of counsel to seek attorney fees

21 under 42 U.S.C. § 406, subject to the offset provisions of the EAJA. (ECF No. 23.)

22          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

23 Plaintiff is awarded attorney fees pursuant to the EAJA in the amount of $5,613.59.

24
     IT IS SO ORDERED.
25

26 Dated:     March 24, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
